Case 7:21-cv-01877-NSR Document 33 Filed 06/03/21 Page 1 of 2

                   Plaintiff is directed to file his amended complaint on or before June 30,
                   2021. Defendants shall serve (not file) their motion to dismiss the
                   amended complaint on or before July 30, 2021; Plaintiff's opposition shall
                   be served (not filed) on or before August 30, 2021; Defendants shall serve
                   their reply on or before September 14, 2021. All motion papers shall be
                   filed on the reply date, September 14, 2021. The parties shall provide the
                   Court with two courtesy copies of all motion papers as they are served.
                   The Clerk of Court is directed to terminate the motion at ECF No. 33.

                   Dated: June 3, 2021
                          White Plains, NY




                                                                       6/3/2021
Case 7:21-cv-01877-NSR Document 33 Filed 06/03/21 Page 2 of 2
